EXHIBIT 32.1 CERTIFICATION OF CEO AND CFO PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Grand River Commerce, Inc. for the quarter ended June 30, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), RobertP. Bilotti, as President and Chief Executive Officer of the registrant, and ElizabethC. Bracken, as Chief Financial Officer of the registrant, each hereby certifies, pursuant to 18 U.S.C. § 1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that, to the best of his or her knowledge: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrant. Dated:August 13, 2012 By: /s/ Robert P. Bilotti Robert P. Bilotti President and Chief Executive Officer Dated:August 13, 2012 By: /s/ Elizabeth C. Bracken Elizabeth C. Bracken Chief Financial Officer
